DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexander Bridge (Reg. No. 75,434) on 01/26/2022.

The application has been amended as follows: 
Claims:

1. (Currently amended) A computer-implemented method for directing data traffic to a software service over a network, the method comprising:
receiving at a first network appliance of the plurality of network appliances at least one data packet destined for a software service;
extracting a destination network address for the software service from the at least one data packet;
determining that the extracted destination network address is not in an advertised metric table at the first network appliance, the advertised metric table comprising advertised performance metrics of at least one network appliance for each of a plurality of available software services; and
in response to the determining that the extracted destination network address is not in the advertised metric table, transmitting the at least one data packet according to a default routing behavior of the first network appliance.

11. (Currently amended) A system for directing data traffic to a software service over a network, the system comprising:
at least one processor; and
a memory storing instructions that, when executed by the at least one processor, cause the system to perform a method comprising:
receiving at a first network appliance of the plurality of network appliances at least one data packet destined for a software service;
extracting a destination network address for the software service from the at least one data packet;
determining that the extracted destination network address is not in an advertised metric table at the first network appliance, the advertised metric table comprising advertised performance metrics of at least one network appliance for each of a plurality of available software services; and
in response to the determining that the extracted destination network address is not in the advertised metric table, transmitting the at least one data packet according to a default routing behavior of the first network appliance.

16. (Currently amended) A non-transitory computer-readable storage medium including instructions that, when executed by at least one processor of a computing system, cause the computing system to perform a method for directing data traffic to a software service over a network, the method comprising:
receiving at a first network appliance of the plurality of network appliances at least one data packet destined for a software service;
extracting a destination network address for the software service from the at least one data packet;
determining that the extracted destination network address is not in an advertised metric table at the first network appliance, the advertised metric table comprising advertised performance metrics of at least one network appliance for each of a plurality of available software services; and


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 02/12/2021, 02/26/2021, and 09/29/2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art does not teach the use of an advertised metric table comprising performance metrics of a network appliance in determining whether or not the destination address in a received packet is in the table, and further transmitting the packet using a “default routing” when it is determined that the network address is not in the table.  Specifically, the prior art does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0059]-[0061], Fig. 7A, and recited in independent claims 1, 11, and 16, in particular comprising:
determining that the extracted destination network address is not in an advertised metric table at the first network appliance, the advertised metric table comprising advertised performance metrics of at least one network appliance for each of a plurality of available software services; and
in response to the determining that the extracted destination network address is not in the advertised metric table, transmitting the at least one data packet according to a default routing behavior of the first network appliance (claim 1; similarly recited in claims 11 and 16).

.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441